 


109 HCON 247 IH: Expressing the sense of Congress that a requirement that United States citizens obtain photo identification cards before being able to vote has not been shown to ensure ballot integrity and places an undue burden on the legitimate voting rights of citizens.
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 247 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. Lewis of Georgia (for himself, Mr. Conyers, Mr. Doggett, Mr. Neal of Massachusetts, Mr. Grijalva, Mr. Filner, Mr. Serrano, Mr. Kucinich, Mr. Hoyer, Mr. McDermott, Mr. Emanuel, Mr. Brown of Ohio, Mr. Gene Green of Texas, Mr. McGovern, Mr. Stark, Mr. Fattah, Mr. Payne, Mr. Hinchey, Mr. Honda, and Ms. Schakowsky) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that a requirement that United States citizens obtain photo identification cards before being able to vote has not been shown to ensure ballot integrity and places an undue burden on the legitimate voting rights of citizens. 
 
Whereas the most fundamental right accorded to citizens by the Constitution of the United States is the right to vote, and the unimpeded exercise of this right is essential to the functioning of our democracy; 
Whereas historically, certain citizens, especially racial minorities, have been prevented from voting because of significant barriers such as literacy tests, poll taxes, and property requirements; 
Whereas lives were lost in the long and difficult struggle to remove these and other barriers to voting, including the passage of the 15th, 19th, and 24th Amendments to the Constitution of the United States; 
Whereas in the face of persistently low voter turnout relative to other industrialized democracies, exaggerated fears of voter impersonation have led to calls for more stringent voter identification requirements, including the use of government-issued photo identification cards as the only approved form of identification; 
Whereas there has been no substantiated evidence of any significant incidence of fraud due to voter impersonation, and the more serious attack on ballot integrity has been the discounting of millions of ballots, including an estimated 6,000,000 ballots in the 2000 Presidential election; 
Whereas there is no evidence that photo identification requirements address the few isolated instances of fraud; 
Whereas nationwide 12 percent of voting-age Americans do not have a driver’s license, most of whom are minorities, new citizens, the indigent, the elderly, or the disabled; 
Whereas government-issued identification cards can cost as much as $85 and are often unnecessary for the daily needs of or inaccessible to many urban, rural, elderly, and indigent voters who do not own cars; 
Whereas the National Commission on Federal Election Reform reported in 2001 that a photo identification requirement would “impose an additional expense on the exercise of the franchise, a burden that would fall disproportionately on people who are poorer and urban”; 
Whereas an alarming number of States, including most recently the State of Georgia, have passed proposals requiring voters to produce government-issued photo identification at the polls; 
Whereas the State of Georgia no longer allows affidavits affirming one’s identity to meet the identification requirement for voting, a change that will likely disproportionately affect minorities, new United States citizens, the indigent, the elderly, and the disabled; 
Whereas 150,000 senior citizens in Georgia do not have a form of government-issued photo identification; 
Whereas residents in Georgia can obtain the newly required voter identification card in only 56 places in all 159 counties in Georgia, with no places currently in Atlanta; 
Whereas Georgia permit various forms of proof of identity to be used to obtain government-issued identification that it does not similarly accept when its citizens attempt to exercise the constitutionally protected right to vote; 
Whereas the State of Georgia will charge United States citizens at least $20 to purchase one of the government-issued photo identification cards required by the new State law, unless they wish to endure the potential humiliation of swearing to their indigence; 
Whereas poll taxes are prohibited in Federal elections by the 24th Amendment to the Constitution of the United States and in state elections by a 1966 United States Supreme Court case; 
Whereas the Secretary of State of Georgia has stated that photo identification would not have resolved any instances of voter fraud; 
Whereas the Voting Rights Act of 1965 requires that Georgia and other States with histories of discrimination in elections prove that election laws do not hinder minorities’ access to the polls and have such measures approved by the United States Department of Justice before implementation; 
Whereas the Department of Justice’s approval of the Georgia statute in August 2005 was a troubling example of a recent trend towards weakening voter protections and condoning voter suppression; 
Whereas the Commission on Federal Election Reform recommended that States should implement mandatory state-issued photo identification for voting at the polls, despite the lack of evidence that such identification will address documented incidents of voter fraud; 
Whereas Hurricane Katrina and its aftermath have destroyed or rendered unusable the official records of many state and local government agencies in Louisiana, Mississippi, and Alabama, as well as the documents of thousands of residents in those States, which will significantly complicate the ability of these residents to obtain photo identification cards; 
Whereas the residents of the Gulf Coast region, and in particular those residents displaced by Hurricane Katrina, have already suffered immeasurably in recent weeks and should not be further burdened by losing their right to vote because they cannot obtain photo identification cards; and 
Whereas an electoral system with integrity is one that allows all eligible voters the opportunity to cast their votes, and thus election reform must further democratic empowerment, not disenfranchisement: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)a requirement that United States citizens obtain photo identification cards before being able to vote has not been shown to ensure ballot integrity and places an undue burden on the legitimate voting rights of citizens; 
(2)the Department of Justice should vigorously enforce the Voting Rights Act of 1965 and challenge any State law that limits a citizen’s ability to vote based on discriminatory photo identification requirements; and 
(3)any effort to impose national photo identification requirements for voting should be rejected. 
 
